Title: To John Adams from the Comte de Vergennes, 15 February 1780
From: Vergennes, Charles Gravier, Comte de
To: Adams, John


     
     Versailles, 15 February 1780. printed: JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:245
     Vergennes stated that he thought it best to await the arrival of Conrad Alexandre Gérard, who presumably would bring a copy of Adams’ instructions and additional information on the nature and scope of his mission, before responding to the points raised in Adams’ letter of the 12th (calendared above). For the present, however, he advised Adams “to conceal your eventual Character and above all to take the necessary Precautions, that the Object of your Commission remain unknown to the Court of London.” Following this letter in the Autobiography, Adams wrote at length on the impropriety of a foreign minister having access to the confidential instructions of a diplomatic representative of another nation. In fact, Gerard had sent a summary of Adams’ instructions to Vergennes on 14 Aug. 1779, the very day of their adoption (same, 4:245–247).
    